IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT IN AND FOR SARASOTA COUNTY, FLORIDA CIVIL ACTION NO. IBC Funds, LLC, a Nevada Limited Liability Company, Plaintiff, -against- Vanity Events Holding, Inc., a Nevada Corporation, Defendant. / ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT AND STIPULATION This matter having come on for a hearing on the 6th day of December, 2013, to approve the Settlement Agreement entered into as of December 4, 2013 between Plaintiff, IBC Funds, LLC (“Plaintiff”) and Defendant, Vanity Events Holding, Inc. (“Defendant” and collectively with Plaintiff, the “Parties”), and the Court having held a hearing as to the fairness of the terms and conditions of the Settlement Agreement and Stipulation and being otherwise fully advised in the premises, the Court hereby finds as follows: 1.The Court has been advised that the Parties intend that the sale of the Shares (as defined by the Settlement Agreement and, hereinafter, the “Shares”) to and the resale of the Shares by Plaintiff in the United States, assuming satisfaction of all other applicable securities laws and regulations, will be exempt from registration under the Securities Act of 1933 (the “Securities Act”) in reliance upon Section 3(a)(10) of the Securities Act based upon this Court’s finding herein that theterms and conditions of the issuance of the Shares by Defendant to Plaintiff are fair to Plaintiff; 1 2.The hearing having been scheduled upon the consent of Plaintiff and Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is the only party to whom Shares will be issued pursuant to the Settlement Agreement; 3.The terms and conditions of the issuance of the Shares in exchange for the release of certain claims as set forth in the Settlement Agreement are fair to Plaintiff, the only party to whom the Shares will be issued; 4.The fairness hearing was open to Plaintiff.Plaintiff was represented by counsel at the hearing who acknowledged that adequate notice of the hearing was given and consented to the entry of this Order. It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation is hereby approved as fair to the party to whom the Shares will be issued, within the meaning of Section 3(a)(10) of the Securities Act and that the sale of the Shares to Plaintiff and the resale of the Shares in the United States by Plaintiff, assuming satisfaction of all other applicable securities laws and regulations, will be exempt from registration under the Securities Act of 1933. SO ORDERED, this 6 day of December, 2013. /s/ Charles Williams The Honorable Charles Williams Conformed copies to: Charles N. Cleland, Jr., Esq. Michael G. Brown, Esq. 2
